Appeal, as limited by appellant’s brief, from a judgment of the Supreme Court, Westchester County, dated November 18, 1968, to the extent that the judgment denied appellant’s application (1) to stay arbitration and (2) to extend appellant’s time to apply for such stay. Judgment affirmed, with $10 costs and disbursements to respondent the Sisters of Charity of Saint Vincent De Paul. In our opinion, Special Term properly concluded that it was without power to extend the 10-day period during which an application to stay arbitration may be made (CPLR 7503, subd. [e] ; 201; Matter of Jonathan Logan, Inc. [Stillwater Worsted Mills], 31 A D 2d 208, affd. 24 N Y 2d 898; cf. Langemyr v. Campbell, 23 A D 2d 371). Brennan, Acting P. J., Hopkins, Benjamin, Munder and Martuscello, JJ., concur.